 MARSHALL CAR WHEEL AND FOUNDRY CO.57The scope of Respondent's illegal conduct, as found above,discloses a purpose to defeatself-organization among the rank-and-file employees and prospective employees of Weyer-haeuser Timber Company. In order,therefore,to make effective the interdependent guaranteeof Section 7, to prevent a recurrence of unfair labor practices and thereby minimize indus-trial strife which burdens and obstructs commerce and thus effectuate the policies of the Act,the undersigned will recommend that Respondent cease and desist from in any manner in-fringing upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in the case, theundersigned makes the following:CONCLUSIONS OF LAW1.Plywood Workers Local Union No. 2498, a chartered local of United Brotherhood ofCarpenters and Joiners of America which,in turn,is affiliated with American Federation ofLabor, is a labor organization within the meaning of Section 2 (5) of the Act.2.Weyerhaeuser Timber Company,Longview,Washington,isin employer within themeaning of Section 2(2) of the Act.3.By restraining and coercing employees of,Weyerhaeuser Timber Company in the exer-cise of the rights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (b) (1) (A)of the amendedAct.4.By attempting to cause Weyerhaeuser Timber Company,an employer,to discriminateagainst one or more of its employees,in violation of Section 8 (a) (3) of the amended Act, theRespondent has engaged in and is engaging in unfair labor practices within the meaning ofSection 8(b) (2) of the amended Act.5.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and(7) of the amended Act.[Recommendations omitted frompublication.]MARSHALL CAR WHEEL AND FOUNDRY CO. OF I3AR-SHALL, TEXAS, INC.andUNITED STEEL WORKERS OFAMERICA,CIO. CaseNoa. 16-CA-443. May 28, 1953DECISION AND ORDEROn March 13,19531Trial ExaminerHorace A. Ruckelissued his IntermediateRepbit in theabove-entitled pro-ceeding, finding that the Respondent had engaged in and wasengaging in certain unfair labor practices in violation ofSection 8 (a) (3) and`(1)of theAct, andrecommending thatthe Respondent cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the IntermediateReport attached hereto:The TrialExaminer also found thatthe Respondent had not engaged in certain other alleged unfairlabor practices and recommended that the complaint be dis-missed with'respect thereto.'Thereafter,the Respondent andthe Union filed exceptions to the Intermediate Report and briefs.The Board'has reviewed the rulingsof the TrialExaminerat the hearing and finds that no prejudicial error was com-i In the absence of exceptions to the Trial Examiner's failure to find that the Respondentindependently violated Section 8(a) (1) of the Act,we shall dismiss the complaint withrespect thereto.' Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated its powersinconnectionwith this case to a three-member panel[Members Murdock,Styles, andPeterson].105 NLRB No 32. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDmitted. The rulings are hereby affirmed. The Board has con-sidered the Intermediate Report, the exceptions, the briefs, andthe entire record in this case, and hereby adopts the findings,3conclusions, and recommendations of the Trial Examiner, withthe following addition:THE REMEDYWe agree with the Trial Examiner that the Respondent dis-criminated against the employees listed in Appendix A of theIntermediate Report in violation of Section 8 (a) (3) and (1) oftheAct.Whether the discriminatory conduct is viewed as'aviolation of Section 8 (a) (1) or 8 (a) (3) of the Act, we find thateffectuation of the policies of the Act requires that these com-plainants be offered reinstatement with back pay from 3:30p.m., October 16, 1951,4 when they unconditionally requestedreinstatement, until the Respondent offers them full reinstate-ment without prejudice to their vacation and Christmas bonusprivileges. SORDERUpon the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that the Respondent, MarshallCar Wheel and Foundry Co. of Marshall, Texas, Inc., its of-ficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in United Steel Workers ofAmerica, CIO, or a.iy other labor organization of its employees,by discriminating in regard to the hire and tenure of their em-ployment or any term or condition of employment.(b) Interfering with, restraining, or coercing its employeesin the exercise of their right to join, remain members of, orassistUnited Steel Workers of America, CIO, or any other3We note and correct the following inadvertent errors in the Intermediate Report, none ofwhich affects the validity of the Trial Examiner's ultimate findings and conclusions, nor ourconcurrence therein: (1) The date of the discharge and strike was alleged in the complaint asOctober 16, 1951, and not as August 16, 1951; (2) 4 percent of the raw material purchased bytheRespondent during 1951 was shipped to its Marshall, Texas, plant from points outsideTexas; (3) the meeting stated to have been held on December 2 was held on December 3, andthat stated to have been held on March 15 was held on March 13; (4) the method of reinstatingthe strikers was the subject of discussion at the meeting on November 6 (not November 8),and the record does not show that this subject was discussed at any subsequent meetings; and(5) in paragraph numbered 7 of the Trial Examiner's Conclusions of Law, the name "DavisSmith" should be "David L. Smith."4As Sam Hall joined the strike several days after October 16, 1951, back pay, in his case,will run from the date of his unconditional request for reinstatement.SKaIlaher and Mee, Inc., 87 NLRB 410. MARSHALL CAR WHEEL AND FOUNDRY CO.59labor organization,and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aidor protection,as guaranteed in Section7 of the Act.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a)Offer to those employees named in Appendix A of theIntermediate Report immediate and full reinstatement to theirformer or substantially equivalent positions,without prejudiceto their vacation,Christmas bonus, and other rights and priv-ileges.(b)Make whole the said employees,in the manner set forthin the section of the Intermediate Report entitled "TheRemedy," as modified herein, for any loss of pay each may havesuffered by reason of Respondent's discrimination against them.(c)Upon request make available to the Board or its agents,forexamination and copying,allpayroll records, social-security payment records,timecards,personnel records andreports,and all other records necessary to analyze theamounts of back pay due and the right of reinstatement underthe terms of this Order.(d)Post in its plant in Marshall,Texas, copies of thenotice attached to the Intermediate Report marked"AppendixA.'16 Copies of said notice,to be furnished by the RegionalDirector for the Sixteenth Region, shall,after being duly signedby the Respondent'srepresentative,be posted by Respondentimmediately upon receipt thereof and maintained by it for aperiod of sixty(60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced,or covered by any other material.(e)Notify the Regional Director for the Sixteenth Regioninwriting,within ten(10) days from the date of this Orderwhat steps Respondent has taken to comply therewith.IT IS FURTHER ORDERED that the complaint, insofar as italleges violations of the Act other than those found herein tohave been committed by the Respondent, be, and it hereby is,dismissed.6This notice shall be amended by substituting for the words "the Recommendations of aTrial Examiner," the words "a Decision and Order." In the event that this Order is en-forced by a decree of a United States Court of Appeals, there shall be substituted for thewords "Pursuant to a Decision and Order" the words "Pursuant to a Decree of the UnitedStates Court of Appeals, Enforcing an Order."Intermediate Report and Recommended OrderSTATEMENT OF THE CASEPursuant to an amended charge dated January 9, 1952, filed by United Steel Workers ofAmerica, CIO, herein called the Union, the General Counsel for the National Labor RelationsBoard, herein respectively called the General Counseland the Board, by the Regional Directorfor the Sixteenth Region (Fort Worth, Texas), issued his complaint dated July 11, 1952, againstMarshall Car Wheel and Foundry Co. of Marshall, Texas, Inc., herein called Respondent,alleging that Respondent had engaged in and was engaging in certain unfair labor practices 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffecting commerce within the meaning of Section 8 (a) (1), (3), and (5) and Section 2 (6) and(7) of the National Labor Relations Act, as amended, 61 Stat. 136, herein called the Act. Copiesof the charge, the complaint, and .a notice of hearing were served upon Respondent and theUnion.With respect to the unfair labor practices, the complaint alleged in substance that Respond-ent (1) beginning in August 1951, laid off and/or discharged several named employees becauseof their union membership or activities, (2) from on or about August 29, 1951, failed andrefused to bargain collectively with the Union as the representative of the employees withinan appropriate unit,(3) on or about August 16, 1951, laid off and/or discharged and failed orrefused to reinstate approximately 100 employees because they had engaged in a strike on thatday, and (4) from August 4, 1951, interrogated and threatened its employees concerning theirunion membership, solicited employees to return to work during the strike, and kept undersurveillance the union meetings and activities of the employees.On July 16, Respondent filed its answer admitting certain allegations of the complaint withrespect to the nature of its business but denying the commission of any unfair labor practice.Pursuant to notice a hearing was held before me, the undersigned Trial Examiner, at Mar-shall, Texas, on December 2, 3, and 4, 1952. The General Counsel, Respondent, and the Unionwere represented by counsel and participated in the hearing. Full opportunity to be heard, toexamine and cross-examine witnesses,and to introduce evidence bearing upon the issues,was afforded all parties. During the presentation of the General Counsel's case he moved todismiss the complaint as to James Lester, J. C. Busch, Lorenzo Miles, Willie Mahan, andClabe Johnson. The motion was granted. At the conclusion of the hearing I reserved rulingupon a motion by Respondent to dismiss the complaint in its entirety. This motion is dis-posed of by the recommendations hereinafter made. Igranted a motion by the General Counselto conform the pleadings to the proof in formal matters. The parties waived oral argument,but were granted until December 24, 1952, to file briefs. Subsequently this time was extendedby the Chief Trial Examiner to January 7, 1953. Timely briefs were filed by Respondent andthe Union.Upon the entire record in the case and from my observation of the witnesses. I make thefollowing.FINDINGS OF FACTL THE BUSINESS OF RESPONDENTRespondent is a Texas corporation having its principal office and place of business atMarshall, Texas, where it is engaged in the manufacture, sale, and distribution of car wheels,soil pipe,and related products.During the calendar year 1951. Respondent purchased rawmaterial consisting principally of pig and scrap iron, and coke valued in excess of $500,000,of which more than 4 percent was shipped in interstate commerce from the Marshall plant topoints outside the State of Texas. Within the same period Respondent sold products consistingof car wheels, brake shoes, soil pipes, and related products valued of $500,000 of which morethan 14 percent was shipped in interstate commerce from the Marshall plant to points outsidethe State of Texas. Respondent has somewhat over 200 employees.II.THE LABOR ORGANIZATION INVOLVEDUnited Steel Workers of America is a labor organization admitting to membership em-ployees of Respondent. It is affiliated with the Congress of Industrial Organizations.IILTHE UNFAIR LABOR PRACTICESA.The alleged refusal tobargain1.The appropriate unit and the Union's majority thereinThe complaint alleges, Respondent's answer admits, andifind that all production and main-tenance employees of Respondent employed at its Marshall, Texas, plant, exclusive of officeand clerical employees,guards and watchmen,and professional and supervisory employees asdefined in the Act, constitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.Organization of Respondent's employees in the Union began in the summer of 1951. OnAugust15, 1951,the Board conducted an election among the employees in the appropriate unitwhich the Union won. Accordingly, on August 23 the Board certified the Union as the exclusiverepresentative of the employees in the appropriate unit. Respondent admits the union majority. MARSHALL CAR WHEEL AND FOUNDRY CO.612.The alleged failure to bargainOn September 5, 1951, theUnion,byJ.A. Leeits representative,wrote Respondent request-ing a meeting for thepurposeofdiscussmga contract.On September 10, Respondent,by EmoryFry its vice president and general manager,replied statingthat J. A. Gooch,its counsel herein,would act as its bargaining representative.On September 11 Lee requested a bargaining con-ference and on September 19 the first such conference was held where Lee presented Goochwith a proposed form of contract, absent, however, a specific proposal on wages. Anothermeeting was held on September 28, atwhichthe proposed contract was discussed clause byclause and a number of provisions agreed upon. At this meeting Lee asked Gooch to furnishhim with the existing wage scale of all Respondent's employees and their classifications. Thisinformation Gooch furnished.At this meeting Lee also brought up for discussion the namesof Frank Broadnax and R. B. Lester, two employees whose previous discharges are hereinafterconsidered. Little discussion of these two men took place at this meeting, but another con-ference was arranged for the early part of October.The date was left indefinite because, asGooch informed Lee, he was required to be present at the trial of certain cases in a court atAbeline, Texas, and was under the necessity of preparing for trial. Gooch informed Lee thathe would let him know as soon as he could what the precise situation was.Accordingly, on October 2, Gooch telegraphed Lee that he would be unable to meet withhimthat week because the court cases had been definitely set for trial, which I find to be in accordwith the fact, and that he would advise him as soon as he could make a definite appointment.The trial of these cases lasted for something over 2 weeks. By telegram of October 13,received by Gooch of the morning of the 14th, Lee requested a meeting for October 15, forthe purpose of discussing the layoff and discharge of nine additional employees. Gooch, in theactive trial of a case at Fort W orth, wired Lee on the morning of October 15 that he was unableto meet him on that date and proposed a meeting in Fort Worth any night that week, suggestingthat in the meantime that Lee reduce to writing his contentions with respect to the nine newdischarges. In the alternative, Gooch suggested meeting with Lee on Saturday or Sunday of thatweek, and requested confirmation.At about 8 o'clock on the morning of October 16, Gooch received at Fort Worth anothertelegram from Lee requesting an immediate meeting at 10 a. m. that day in Respondent'soffice at Marshall, about 200 miles from Fort Worth. Lee sent Fry a copy of this wire. Be-tween the time of his receipt of the wire and the suggested time of the meeting that morning,Gooch endeavored to reach Lee on the telephone but was unsuccessful. Pursuant to a telephonecall from Fry at about 9 a. m— Gooch advised Fry to get in touch with R. C. Lisman, an em-ployee and president of Local Union No. 4645 which included Respondent's employees, andinform him that he, Fry, would meet with the Union's representatives at the suggested placeand hour in the absenceof Gooch.Fry got in touch with Lisman, who, according to Lisman'sown testimony, had no knowledge of the meeting. Fry, however,presentedhimself at the pro-posed place of meeting and at,the proposed hour, but, admittedly,no representative of theUnion put in his appearance.Instead, pursuant to resolution taken at a meeting the previousday, the union adherents, consisting of approximately 45 percent of Respondent's employees,went on strike at 11 o'clock that morning.ConclusionsThere is no conflict in the recordas to the above-related facts.I fail to discern in them anyfailure on the part of Respondent to bargain with the Union up to the time of the strike. Itfollows that the strike was not caused by Respondent's failure to bargain.There was no request for a further meeting of the representatives of the two parties duringthe strike which terminated on November 8. On that day,another bargaining conference washeld, and"the proposed contract was further discussed as were the discharges of Morgan andWilliams, previously averted to.No final agreement was reached. The next meeting that tookplace was onNovember 26, followed by further meetings on December 2 and January 10, 1952.At the January meeting, an agreement was reached on all matters except the wage scale andseniority.Another meeting was held onJanuary 23,and thereafter no request for a furthermeeting seems to have been made until March 15, when a meeting was held and agreementreached on all matters except wages.The last meeting between representatives of Respondentand the Union took placeon July 14,when the matter of wages remained still undecided.The Union contends,with respect to these latter meetings,that Respondent refused to treatwith the Union with respect to the reinstatement of the strikers.I do not agree.The methodof reinstating the strikers was the subject of discussion at the meeting on November 8 andsubsequent meetings.It is only true that Respondent, though discussing the reinstatement ofthe employees,did not accede to the Union's demand that they be reinstated with all their pre- 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDvious rights as employees,but instead took the position that they returned to work as "new"employees.This position is hereinafter discussed under appropriate heading.I conclude and find that Respondent atno time refused to bargain collectively with the Union.B.The individualdischargesR. B, Lester:Lester came to work for Respondent on April 2,1951,as a common laborerunloading scrap iron,under the foremanship of Clarence Gray.He joined the Union aboutAugust 1, but did not,so far as the record reveals, become active in its behalf.He admittedwhile testifying that about 2 weeks before the election on August 15 Gray reprimanded him fornot doing his work properly.The record does not show whether this conversation took placeshortly before or shortly after he joined the Union,and there is no showing that when Grayspoke to him he had any knowledge of Lester's union membership, if in fact he was a memberat that time.About a week later Lester found his timecard removed from the rack and hewent to see Gray about it. Gray told him again that his work was not satisfactory and that heshould, along with the others,be able to unload one car of scrap metal a day. Lester pro-tested that the weather was hot and he was not able to do so,and Gray told him that he wouldbe given another chance.Several days later, on August 29, when Lester again found his cardmissing from the rack.Gray told him,according to Lester's testimony on direct, that hecould not use him further adding that he spent"too much of(his) time talking about the CIO,"and that he"had some more CIO to get rid of."On cross-examination Lester admitted thatGray also told him that he was not doing his work properly.This testimony is, of course, notflatlycontradictory of his testimony on direct that Gray told him that he was spending toomuch time talking about the Union.Gray,sometime previous to the hearing,left Respondent's employ and was not called as awitness by Respondent although he was called by the General Counsel in rebuttal of anotherpoint in the record.He was not questioned by Respondent's counsel concerning Lester's dis-charge or the statements attributed to him by Lester.In this state of the record I have somedifficulty in evaluating Lester's testimony. It is easy to read into it, and counsel for the Unionin his brief does so,the inference that Lester was discharged because of his membership inthe Union.Lester was not impressive as a witness,and it is with some reluctance that,in the absenceof any contradictionby Gray,Iaccept his version of his conversation with the latter as inaccordwith the fact. Assuming,however, as I do,that Gray made the statements whichLester attributed to him,it does not follow on the basis of this evidence alone that Lester wasdischarged because of his legitimate union activity. Admittedly,he had on two occasions be-fore his discharge been reprimanded because of his slow work.I find that it was because ofthis that he was discharged,and not because of his union activity which was, so far as therecord reveals, minimal.Frank Broadnax:Broadnax came to work for Respondent in June 1950.He temporarily leftthe Respondent's employ on March 18, 1951,and returned on May 1, when he did various jobsas a common laborer.His foreman was Charles Seaton.He joined the Union after it wasorganized but took no active part in its affairs.He testified thatshortlyafter joining Seatonasked him if he had done so and, when Broadnax answered that he had,Seaton said that ifBroadnax wanted to get along with him he should forget about the Union. On the day after theelection,according to Broadnax,Seaton told him that Fry would close the whole foundry be-fore he would sign a contract with the Union.On September 21, 1951,while Broadnax wasseparating hot iron from the slag on the cupola, Broadnax,according to his testimony, wastaken with cramps and went to Seaton's office where he told Seaton that it was too hot for himto work on the cupola, and Seaton told him to clock out.When Broadnax brought his timecardto Seaton for signature the latter,still according to Broadnax,told him that he wasn't "wortha damn"and turned to William Hendry, who had immediate supervision of the cupola, andasked him if he could use Broadnax at other work.When Hendry said that he could not,SeatontoldBroadnax to come back the next day and he would get his time.Broadnax asked Seaton tomake out his time then,so as save him a trip to the plant,and Seaton did so. Broadnax thenwent to see Fry about the matter and Fry told him to take a bath and to see hum later. WhenBroadnax returned,Fry, who seems to have questioned Seaton about it, told him there wasnothing he could do about it and, in any event,there was shortly to be a cut in employment.On the way out of the plant, still, according to Broadnax,he stopped to talk to AndersonSheppard,another employee,and while so engaged Seaton approached and told him to hurryup and leave the foundry,that he did not want him talking with other employees about the MARSHALL CAR WHEEL AND FOUNDRY CO.63Union. Seaton's parting shot, according to Broadnax, was to say that if he "hadn't had theCIO union in (him)" he "may not have gotten too hot."Seaton denied mentioning the Union to Broadnax,but Anderson's testimony corroboratesthat of Broadnax with respect to the last incident.So far as this conversation is concernedI find that Seaton made in substance the statement attributed to him. Hendry's testimony withrespect to Broadnax's separation is that when the latter quit his work on the cupola and cameto Seaton he requested to be assigned to other work and Seaton asked him,Hendry,if he hadanything for Broadnax to do and he said that he did not;whereupon Seaton said that Broadnaxwould have to leave.Seaton,while testifying,stated that he considered that Broadnax volun-tarily quit his employment.Most of the work in the foundry is common labor and employees frequently change from oneform of it to another as the necessity arises.One would not ordinarily expect Seaton,if he infact discharged Broadnax,tomake any attempt whatsoever to place Broadnax in other work.The testimony,however, of Broadnax,Seaton, and Hendry is in agreement that Seaton in-quired of Hendry if he had other work for Broadnax.I believe that if there had been other workat common labor available,Broadnax would have been assigned to it, and that if Broadnax haddesired to continue to work on the cupola he could have done so.I find that he was separatedfrom Respondent's employ only because he was unwilling to continue work on the cupola andthere was no other work for him at that time. In effect, he quit. I do not find, therefore, thatRespondent terminated the employment of Broadnax because of his activity in the Union, whichin fact consisted only of membership therein.W. H. Morgan and L. C. Williams: Morgan first came to work for Respondent in 1949 andwas laid off in the same year.He returned to work inJanuary 1950and continued to October 8,1951,when he was laid off,working as a moulder under Seaton and A. C. Young,anotherforeman.Morgan joinedthe Unionand was elected recording secretary.As such,he was amember of the Union's negotiating committee along with Lisman,the president of the local,V. L. Long,and "Preacher"Raglan.As a member of the committee Morgan met on occasionwith Fry and Gooch,representing management.About the first of September,2 or 3 weeksafter the election,Seaton, according to Morgan's testimony, approached him and asked him ifhe had been attending union meetings"down there at that damn nigger's KP Hall."Morgantold him that he had, and Seaton advised him to quit attending them.Seaton further said,according to Morgan,that Fry would shut down the plant before he would sign a contract withthe Union.Seaton denied making the statement which Morgan attributed to him.Williams went to work for Respondent in May 1951,as a moulder's helper,and was assignedto Ryan, a moulder. On the day of, or possibly the day before, Morgan's layoff,Williams wasassigned to Morgan as his helper.Seaton told him when he was transferred from Ryan toMorgan that Respondent was going to have to lay off some of the men and that he was en-deavoring to get the oldest moulder-helper together with the oldest moulder. Ryan,accordingtoMorgan,was one of the older moulders and presumably the moulder's helper who tookWilliams'place with Ryan was one of the older moulder's helpers.On Monday,October 8,the day of Morgan's layoff,Seaton sent for Williams and told him he too,was being laid off,but to keep in touch with him since there was a possibility he could be put back in somecapacity within a few days. Williams returned to the plant on Friday, October 12, and Seatonasked him why he had not returned previously,that had he done so he would have been putback to work sooner.As it was, Seaton told him to return the following day, Saturday,October13.Williams did so and was put to work. He continued until Tuesday, October 16, when heand other employees went on strike.Respondent's defense to the layoff of Morgan and Williams on October 8 is that it was dueto the cancellation of the balance of an order from the Oil Well Supply Company equaling over2,200 counterweights similar to those on which Morgan and other moulders and moulder'shelpers were working.These weights being produced on 3 floors of the plant.The testimonyof Fry was that each moulder produced approximately 20 of these weights a day. Accordingto him,itwas necessary to lay off 1 moulder and 4 or 5 helpers,and to close down work on1 floor. The moulders employed at this timewereRyan, Lisman,Long,Langston,Jones, andHale.Although there was and is no seniority rule existing in the plant, the testimony of Morganwas that he had worked there longer than Langston,Jones,or Hale,although Langston hadworked previously for the company on several occasions.Lisman,Long,and Hale, in additiontoMorgan,were members of the Union and Lisman,as has been stated,was president of thelocal.The credited testimony of Fry was that Morgan was the least efficient of the severalmoulders. He testified that over the preceding period of 6 months Morgan showed a loss of 12percent of the castings he made, while Jones lost 4.7 percent,Ryan 2 percent,Hale 3.4 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDpercent, and Long 5.2 percent. The uncontradicted testimony of Seaton, Morgan's foreman, isto the effect that 2 weeks before the layoff Morgan was drunk on the job and wrecked hisautomobile.Itisnot contested, although it is not admitted, that it was necessary to lay off at least1moulder and 4 or more moulder -helpers atthe time Respondent did so. The Union, however,contends in its brief that Morgan had been employed longer than either Langston, Hale, andJones. This is apparently true, at least so far as the last period of employment is concerned.But there is no seniority rule in effect at Respondent's plant or any established practice oflaying off first the employee who was last hired. There is nothing in the record to rebut thetestimony of Fry and Seaton with respect to the less efficient work of Morgan when comparedwith that of other moulders. It is true that Morgan was one of the members of the Union'snegotiating committee which met with Respondent's representatives and was therefore promi-nent in the Union. Lisman, however, president of the local, was not laid off.Ido not find that the General Counsel has met his burden in showing by a preponderance ofthe credible evidence, viewing the record as a whole, that Respondent laid off Morgan onOctober 8 because of his union membership and activity. As has been seen, Williams,Morgan's helper, although laid off, was shortly rehired. As the Union's brief concedes, hislayoff was an "incidental" product of what the Union contends was the discrimination againstMorgan. If it were to be found that Morgan was discriminatorily discharged and that Williams'layoff was the automatic result of it, Williams' layoff also would have to be found discrimina-tory. I find, however, that Morgan was not discriminatorily discharged, and it follows thatWilliams was not discriminatorily laid off.David L. Smith: Smith came to work forRespondentin January 1951 asa common laborer.His foreman was Hendry. He joined the Union but was not active in its affairs. He testifiedthat about the first of August, prior to the election, Hendry asked him if he had joined theUnion and he told him that he had. According to Smith, Hendry went on to say that if heexpected to work there he would have to forget it and that Fry would close the plant beforehe would sign a contract. On October 4, while he was helping to unload a car of pig iron,Smith left his work to go to the toilet where he remained 10 or 15 minutes. On his returnHendry told him he was spending too much time in the toilet and that he "had too much of theunion" in him and discharged him. Smith testified that Hendry had never previously spokento him about his work.Harris, who was working with Smith unloading the car, testified that Smith left his job to goto the toilet and was gone for 10 or 15 minutes, a period of time which coincides with Smith'sestimate.Harris' testimony as to Smith's destination, however, would seem to be merehearsay since, according to him, he was working on the north side of the car while the toiletwas located at the south end of the plant, about a half a block away. I do not find that Harrishad any knowledge as to whether Smith went to the toilet, the store, or both.Hendry,called as a witness,denied thathehad ever mentioned the Union to Smith and statedthat Smith on the occasion of his separationhad left his work to go to a store across the streetfrom the plant, that Smith on several previous occasions had left his work from 30 minutestoan hour, and that he had warned him several times to stay on the job. Finally, Hendrydenied that he discharged Smith but asserted that he told him only to punch out and go homefor the day, and that, instead, Smith brought his card to Hendry and asked for his time,indicatingto Hendry that he was quitting his employment.On this stateof the record I am unwilling to credit Smith's uncorroborated testimony eitheras tohis conversation with Hendry concerning the Unionor asto hispresencein the toiletinstead of at the store. The question of credibility is not without its difficulty, but I resolveit in favor of Hendry. Smith's role in the Union was an inconspicuous one. I find that he wasdischarged not for his union activity but because of repeated absences from his job duringworking hours.Since I have found that the evidence in support of the allegations of the complaint that Lester,Broadnax, Morgan, Williams, and Smith were discharged because of their membership andactivity in the Union is insufficient, and that Respondent did not fail or refuse to bargain withthe Union,it follows that the strike,hereinafter discussed,was not caused by Respondent'sunfair labor practices,but was economic in character.Itwas called,I find, becausethe Unionwas dissatisfied with the progress of the contract negotiations.C.The strike; discharge of the strikersDissatisfied with the progress of these negotiations union adherents,numbering approxi-mately 45 percent of the employees,walked out of the plantat 11a.m. onOctober 16 and MARSHALL CAR WHEEL AND FOUNDRY CO.65gathered at the union hall. The walkout had beenagreedupon at a meeting the previouseveningsLee, the Union's representative, arrived in town shortly after the strikebegan.About noonhe spoke with Fry on the telephone and offered to furnish a number of strikers to help pourmetal on the cupola. At this time, Fry, assisted by supervisors and employees who had notgone on strike, was himself pouring molten metal and refused Lee's offer. The Union,in its brief, does not urge that Lee in this conversation offered the strikers for reinstatementFry admitted while testifying, however, and it is not disputed, that he told Lee that he con-sidered that the strikers had quit their jobs, that they would have to apply to their respectiveforemen for employment, that it was up to the foremen as to whether the employees weretaken back, and that if they did come back they would do so as new employees. tAbout 3:30 p. in. on October 16, Lee again called Fry. This time, it is conceded, Lee un-conditionally applied for reinstatement on behalf of the strikers and was told by Fry, as hehad been during the earlier conversation, that the strikers should report to their individualforemen in whose discretion it was to hire them, and in whose possession the employmentcards were. Fry repeated what he had told Lee at noon: that all returning strikers hiredwould be hired as new employees.On October 18, Lee wrote Respondent repeating his offer to return the strikers to workand objecting to the condition which Fry had laid down. Still later, all or most of the strikerssigned individual applications for reinstatement which Lee mailed Respondent. So far as therecord reveals there was no reply to his letter. As has been previously found, Respondent andtheUnion discussed the matter of reinstating the strikers during the subsequent meetingswithout, however, any receding by Respondent from its position that all strikers who wereaccepted for employment would be taken back only as new employees.Following Fry's refusal in the afternoon of October 16 to put the strikers back to work ex-cept as new employees, a picket line was thrown around Respondent's plant which was main-tamed until November 8, when the strike was terminated. Following the end of the strike manyof the strikers reported personally at the plant and applied for work. An unspecified numberiLisman, president of the local, testified that the reason for the striking was " to see if wecould get more money and better commissions." (sic)2Fry's testimony on this point on cross -examination was as follows:Q. (By Mr. Darby) Mr. Fry, when was it that you told Mr. Lee that the employees whowalked off would have to come back as new employees?A. It was, I am not sure, it was that morning; I think it was that morning.Q.That was the first time you talked with them?A.Yes.Q. Did you fire them for walking out2A. No, I did not.Q. You just told them they would have to come back as new employees?A.That is right.Q. You told them at that time that the foremen may or may not take them back, isthat correct?A. I told them that it was strictly up to the foremen; if we needed a fellow and hehadn't been replaced--Q. So far as you were concerned the employees quit when they walked out at 11o'clock?A.Well, I think so, yes.Q. That was your position, they quit their employment when they walked out at 11o'clock?A. Yes.Q. Now, when did the employees who didn't report for work on their next shift quit?A.Well, I don't know when they quit, they just didn't come back that's all I can tell.When they didn't show up for work, we had to replace them.Q. In other words, these employees who were supposed to come back to work after11 o'clock, when did you take them off your payroll.A.When they didn't come back to work the next day.Q. And you considered them quit at that time?A. Yes. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere hired and others were told that they would be hired when work was available. Therecord is clear that each striker hired was hired as a new employee. 3Respondent's Contentions as to the StrikeOne of Respondent's defenses is that there was a long standing rule prohibiting an employeefrom absenting himself from the plant during working hours without permission,and that itwas Respondent's policy to treat an employee who did not report for work at his scheduledtime without reason being given,as having quit.Analogous to this contention is a second: thatRespondent,when a substantial number of its employees left the plant at 11 o'clock on October16 and others did not report for work at their shifts on that day, had no means of knowing forwhat reason they had left or remained away. In other words,it is asserted that Respondentcould not know how many,or if any, of its employees were on strike and how many others didnot show up to work or left work for other reasons.But even if at the time of the walkoutthere could have been doubt that the employees were acting collectively,itmust have beenremoved at noon when Lee called Fry and offered to return a number of strikers to help pourmetal.So far as Respondent's rule against an employee's absenting himself from work withoutpermission is concerned,although valid as it concerns individual employees,it goes withoutsaying that it is not applicable to employees leaving their work in concert as the result of alabor dispute.Such persons are strikers and, by definition,employees on strike remain em-ployees.4Another defense urged in Respondent'sbrief is that "had the strike been 100 percentsuccessful(Respondent)would have lost more than$75,000 because of the nature of itsoperations as of the time of the strike."In point of fact,accepting Respondent's own estimateof the situation,only about 45 percent of the employees went on strike.And it is not con-tended that there was any actual loss of material in process.The contention is that loss ofmaterial might have occurred under other circumstances than those which actually obtained.Moreover,this is not asserted in defense of a discharge of the strikers,for Respondentdenies that it discharged them.It asserts that they quit, so the question of whether dischargefor this reason might have been justified does not arise.5ConclusionIt has been found that Respondent's employees in question went on an economic strike. Underthe cases it was Respondent's duty to reinstate them to their jobs upon application(if not thenfilled)without loss of any rights and privileges previously enjoyed, including,in this instance,full vacation and Christmas bonus privileges,and to put such strikers whose places it mayhave filled by newly hired replacements upon a preferential hiring list,to be offered employ-ment when vacancies occurred. Instead.Respondent,it is not contraverted,elected to treatthe strikers as new employees.Fry's testimony is clear that the strikers,instead of un-equivocally being given employment, were referred to their foremen who might or might nothire them.Itwas "strictly up to the foremen." according to Fry. The condition of theirbeing taken back by the foremen was not solely whether their places remained unfilled, butwhether they would come back as employees seeking employment for the first time. It wasRespondent'sposition,according to Fry, and consistently maintained up to the time of thehearing where it became one of the defenses to the case,that the strikers had "quit" their3The result of this in practice was that all previously accumulated vacation time wasforfeited,and not merely for the day of the strike alone.So also with respect to the annualChristmas bonus based upon length of employment.Since there was no system of seniority,no seniority rights were affected.4 Section 2 (3) of the Act reads in part as follows: "The term 'employee'shall include anyemployee,and shallnot belimited to the employees of a particular employer, . . .and shallinclude any individual whose work has ceased as a consequence of, or in connection with, anycurrent labor dispute or because of any unfair labor practice,and who has not obtained anyother regular and substantially equivalent employment...."5 Economic loss in one form or another is almost always one of the results of a strike. Theonly circumstances underwhichthe Board has held that strikers might be discharged, asidefrom where the strike amounted to a mutiny,or was otherwise illegal or illegally conducted,or in violation of contract,pertains to supervisory employees who, in a strike situation,refuse to remain in the plant to avert imminent loss to the physical plant structure throughfire,riot,or explosion.See Carnegie-IllinoisSteelCorporation,84 NLRB 851,affirmedAlbrechtv. N. L. R.B., 181 F. 2d 652(C. A. 7). MARSHALL CAR WHEEL AND FOUNDRY CO.67employment. They were treated, collectively, as being in the same category as individualemployees who violated the company rules by absenting themselves during working hourswithout permission. As Fry testified, they were removed from the payroll. Respondent'saction was in all respects tantamount to discharging them, except that the word "discharge"was not used. The cases are in accord that while an employer is free to replace economicstrikers at any time prior to their unconditional request for reinstatement, it is not free todischarge them before their places are filled.6Assuming, for the sake of argument, that Respondent did not discharge its employees, itremains true that by imposing an illegal condition upon their return to work it discriminatedagainst them "in regard to hire and tenure of employment" in thelanguageof the Act. Dis-charge is only one form of such discrimination.Finding, as I do, that Respondent discharged the strikers about noon on October 16, and ineffect so advised Lee, I do not find it necessary to discuss the General Counsel's and theUnion's alternative contention that, if not discharged at that hour, theywerediscriminatorilyrefused reinstatement when Lee unconditionally offered them for work at 3:30 o'clock thatafternoon, with the result of converting what had previously been an economic strike into anunfair labor practice strike.The record is not at all clear as to how many, if any, replacements were hired on October16.According to Fry, Respondent from the time of the strike to November 8 hired 77 newemployees. Fry, shortly after 11 a. m., called upon the Texas Unemployment Association tosend him as many men as possible as soon as possible, but there is no showing as to whenthey arrived, or in what numbers, on October 16. I find that no replacements were actuallyhired before noon,7 when Respondent, as I have found, discharged the strikers. TherebyRespondent discriminated with regard to their hire and tenure of employment, and inter-fered with, restrained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connection with theoperations of Respondent described in section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, and lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V. THE REMEDYIthaving been found that Respondent has engaged in certain unfair labor practices, it willbe recommended that it cease and desist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Ithaving been found that Respondent discriminated against the employees named in Ap-pendix A of the complaint, with the exception of J. C. Bush, Clabe Johnson, James Lester,LorenzoMiles, and Willie Nathan, as to whom the complaint was dismissed, and FrankBroadnax, R. B. Lester, and David Smith, by discharging them because they went on strike,Iwill recommend that Respondent reinstate those employees who have not heretofore beenreinstated, restore to them their vacation and Christmas bonus privileges as though they hadnever lost their employment, and make them whole for any loss of pay which each of themmay have suffered by reason of Respondent's discrimination against them, by payment to eachof them of a sum of money equal to the amount each would normally have earned as wagesfrom October 16, 1951, to the date of Respondent's offer of reinstatement, less the net earn-ings of each during said period.8 Respondent shall, upon request, make available to the Boardpayroll and other records to facilitate the checking of the amount of back pay, which shall becomputed in accordance with the Board's customary formula.96See, for example, N. L. R. B. v. Globe Wireless, Ltd., 193 F. 2d 748 (C. A. 9) and casestherein cited, enforcing 88 NLRB 1262.7Fry's testimony on this plant was as follows:Q. Actually, then, you didn't have any new employees by the time Mr. Lee called youthe first time, that is approximately 12 o'clock, I believe you testified, did you?A.No, that I couldn't say, I don't know whether we did or not. You see, we had somemen come here from the employment office very shortly after I called.8 See Crossett Lumber Company, 8 NLRB 440; Republic Steel Corporation v. N. L. R. B.,311 U. S. 7.9F. W. Woolworth Co., 90 NLRB 289. 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon consideration of the record as a whole I believe that Respondent's conduct in dis -criminating against its employees as it did indicates an attitude of opposition to the Actgenerally.In order, therefore,tomake effective the independent guarantee of Section 7 oftheAct, thereby minimizing industrial strife, which burdens and obstructs commerce, andthus effectuate the policies of the Act, I will recommend that Respondent cease and desistfrom in any manner infringing upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record I make the fol-lowing:CONCLUSIONS OF LAW1.Respondent. Marshall Car Wheel and Foundry Co. of Marshall, Texas, Inc., is engagedIn commerce within the meaning of Section 2 (6) and (7) of the Act.2.United Steel Workers of America, CIO,is a labor organization within the meaning ofSection 2 (5) of the Act.3.By discharging the employees named in Appendix A of the complaint, with the above-noted exceptions,Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (3) of the Act.4.By interfering with, restraining,and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act. Respondent has engaged in and is engaging in unfair laborpracticeswithin themeaning of Section 8(a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices within the meaning ofSection 2 (6) and(7) of the Act.6.Respondent has not engaged in any unfair labor practices in violation of Section8 (a) (5)of the Act.7.Respondent did not engage in any unfair labor practices by discharging or laying offFrank Broadnax, R. B. Lester, Davis Smith, W. H. Morgan, or L. C. Williams.8.Respondent did not engage in surveillance of its employees.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Relations Board,and in order to effectuate the policies of the National Labor Relations Act, we hereby notifyour employees that:WE WILL NOT in any manner interfere with, restrain, or coerce our employees in theexercise of their right to self-organization, to form labor organizations, to join or assistUnited Steel Workers of America, CIO, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid or protection, andto refrain from any or all of such activities except to the extent that such right may beaffected by an agreement requiring membership in a labor organization as a conditionof employment as authorized in Section 8 (a) (3) of the Act.WE WILL offer to the employees named below immediate and full reinstatement totheir former or substantially equivalent positions without prejudice to any seniorityor other rights and privileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination.NAMENAMENAMEAdams, DocBroadnax, JosephDonley, Thermon L.Alexander, CurtisBrooks, LeroyCrumby, AmbrusAllen, ClintonBrown, CurtisDarling, LeroyAllen, SiminalBrown, NepthaDavis, John W.Andrews, DamonCarpenter, AllenDavis, JuliusBalous,LeeCarr, GarlandDunn, Robert L.Boyd, LeroyChesley, IsiahEdwards, Clarence UNITED CAN AND GLASS CO.69NAMENAMENAMEEdwards, RubenLewis,Eugene, Jr.Smith, CharlesFisher, EssieLisman, R. C.Stoker, AlbertFisher,MarionLong, N. L.Strickland, FredGraham, WillieMcGee,RobertStroger, BonnyGreer, HowardMadison, Lee AndrewTaylor, Lesley R.Gregory,GeorgeMalory,Eddie LeeTaylor, WillHall, AndrewManning, DanielTaylor, Willie T.Hall, SamManning,Hugh L.Thomas, HenryHarris,HowardMay, DaveThomas, LeamonHaynes,GeorgeMills, LavalThompson, JohnHenderson, CliffordMitchell, LukeTippens, JamesHenderson, JamesMoody, Warren G. H.Turner, CharlieHenderson,John H.Morris, John, Jr.White, CharleyHicks, James, Sr.Noel, HurseyWhite, W. C.Hill, EmidNolan, GusWilliams, CoyHooper, James LeePatterson, HenryWilliams,EarnestHouston, ErvinPatterson, JoeWilliams, EmmitJackson, LevyRaglon,Lewis R.Williams, IllinoisJenkins, ArieReeves,WilbertWilliams,IsraelJohnson, L. C,Roach, EdwardWilliams, L., C.Jones, James, Jr.Robertson, ElmerWilliams, LeonJones, Joseph James, Jr.Robison, CornellWilliams,LeonardJones, ShermanRose, DailyWilliams,Samuel SpencerJones, Vertine MelvinRose, PrestonWilliams, WoodrowJones, WillieSanders,HowardWilliams,YourieJones, Willie JamesSheppard,AndersonWilson, DennieJones, WillisSmall, WillieWilson, JuliusLee, JarrardAll our employees are free to become or remain members of the above-named union orany other labor organization.We will not discriminate in regard to hire or tenure of em-ployment or any term or condition of employment against any employee because of member-ship in or activity on behalf of any such labor organization,MARSHALL CAR WHEEL AND FOUNDRYCO. OF MARSHALL, TEXAS, INC.,Employer.Dated................By ..........................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.UNITED CAN AND GLASS CO., AND HUNTFOODS, INC.'andUNITED STEELWORKERSOF AMERICA,CIO, Petitioner.Case No.20-RC-2144.May 28, 1953DECISION AND ORDERUpon a petitionduly filedunder Section9 (c) ofthe NationalLabor Relations Act, a hearing was held before Natalie P.Allen, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.IThe name of the Employerappears as amendedat thehearing.105 NLRB No. 7.